                   Case 1:21-cv-00141-CCC-MA Document 1 Filed 01/25/21 Page 1 of 4
               · FORM TO BE USED BY A.PRISONER IN FILING A CIVIL RIGHTS CO:MPLAINT

                                   IN THE UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRI~ OF-PENNSYLVANIA . FI LED
                  ~0-0ROO                     .                      ..                                      HARRISBURG, PA
  (Inmat~ Nmnber)
                                                                                                                 JAN 2 5 2021
     .          J(c;Bz1cr fYlg                                    .                                PER _ _ _ _ _ __
  (Name of Plaintifl)
                                                                                --------
                                                                                 (Case Number)
                                                                                               DEPIJTY GL5RK

           ft?d     !<.ISl-ft:L-1-frLl-
 (Address of Plaintifi)
                                           kn                     :


         f'/1-.                                                                          .   .
                                                                                        C01v.lPLA.1NT
                    vs.
                                                                 .
 CMIU CQ~l~TY t;_e_~ro;J CEf\JlFR- •.
                                                                 ..
 ~ , u <;L~Rt.!1dfJ/tg:@.__~1..c...                              :
                               ('{\z..(.. r'\:N i E..            :
 ASS I ~ Sz:t\l'\, tt)M,~21\.1    G.{)((.t)(t,J                  :
. (Names       of Defendants)                              /     ·                · ·                    .

                           TO BE l!'ILED UN;DEJI: - ~42 U.~.C. § 1983 - STATE OFFI~
                                                  _ ._     28 U.S.C, § 1331 - FEDERAL OFFICl'AIS
 L        frevfous Lawsuits                                                         .             .:..

                                                                           ·.
          A.       If you have filed any other lawsuits in federal court while a prisoner please list-the caption •
                   and .case number including year, as well as the name of the judicial officer to whom it was
                   assigned;                                         ·




IL        Exhaustion of Administrative Remedies

          A.       T~
                   ZYes
                        tLe agrievance
                             _No
                                       procedure available at your institution?
                                          ou ~              ~ pQ.oc.({Jv~
                                                         c...lU~-1-"'
                                                                                                     ,
                                                                                                         LS "::ft.Jf't!)c~u~r/3::..,

          B.      Have you
                  _Yes
                               ~La No
                                     grievance concerning the facts relating to this complaint?


                  If your answer is no, explain why not l.N' f\S TO¼)             €Ce .          '.f2A:N1g~e,         C/o,~
                   J:T" weusMr Geizut\Ncfr13~.                            ,<
          C.      Is .the grievance process completed? . / 4 s ~ o
                  Case 1:21-cv-00141-CCC-MA Document 1 Filed 01/25/21 Page 2 of 4

 ill        Defendants

            (In Item A below, place the full name of the defendant in the first blank, his/her official position in
            the second blank, and 1:iis/her place of empl~yment in the third blank. Use Item B for the names,
            positions and places of employment of any additional defendants.)                                                             ·               ·

            A        Defendant               ~ HQ,,srnPE¼:R                   Eh S?f/:$;t?:                                                                          js employed

                    as ~                               v./&RIJ2.d                  · at Cbrrllz Co:.J ,p'-f                           Cp.eRB;i,Q ,J                  F1t.ct 47y-

                                                          •
                                     C / 0           ;1?( c.KJ..t-




IV. Statement of CJajm

       . (State here ftS briefly as possible the facts of your .cas~. Describe how· each defendant js mvolved,
         includi,ng dater. and places. Dp not give any legal arguments or cite any cases or statutes. Attach
        extrash~et:dfnecess8f-y.) &=-.a..tt..CJR£, Tu PoLL.ot.J cou1t.J ... ,q -~·-ns· Alt-',c.~-- .
                     ~ vOt..J 1 ~Cf' r}-!.~EIJ A::Js.tTI U£.- Co ,J r JO -1q Wfi'~?&S ~ ,
        1·
        -·       ~..9:lfil-..LJ.S... :\¼e:JI\ toi:A:Ri¥N _. Otun;-P.S rfl_ Mr'9i1() ftT~                                                                   ~.:frJsfR.uaS.
                  DP- CQ-..srr\-[y's                          Sz.CfJR.ltY                0e]A.IL'S -(JuzL Sft'S                                        w\ivt,) WH-c>
                  MO               w~z                     '\lh~            tA<il ·, T4                 i+o1JJ&s· · 1,-JM~~ fRDfV\, CFtJ7/U:-
                                                                                             ,                                    I                             ..

                  eoj ,. r;-~ ~P,I.J.Jttz~~~~cu~·u::..1.@...;;:;.i..;d-=~=--·~_....;eo:::;.::;.:.>J__;_r......f2.u.ot-S=_,.._,f)a:;..J.p.....;u;_;1.=-v1-....,'""''-=-o...;.;;;0;..__ _
                                             l,_c

                ?f..R_CEtJr"ftG-~ ~t<      l°r{..1.-ow'it0t- c>r1i'£.Q- C.OvJJ?1G.f w ~~rvt:J
       2.           ~           mA-\£.~                    l-l€.f2£. 10                ~            t-\-01..1S~
                                     C

                  c. to J?rct<c.r.e s.GAi, 11:tl a\<'£ kc.M£ JO t-dw· c..tfJR&e.Y ,. f¾;&JJ'p/J
                 :n Cf CJ£ ::nJIYl 14-~ · · cU21 N,vJCG- &(;lrl£:' , 71gvV<4?         ftR£. ULIJ
                                                                                                               \
                                                                                                                                                      l
                 0 2 ( lt0MAl.f.S   OU Ou{s t,tQ1L f([c.tf-T5'

                                                                                         '
       3.         ~}:[J                  6,o(d/}Ar0{k'fl2lfuav~) t\-1\S"'                                              {)1QEa:            ,(8:Y:-So                   t6 ,(   J1f&
                                                                                                                             ,.
                 Ji.co&.              ,Q" IISS                  fts
                                                              l\ft's~ 1.JtHWei.>. FAlid 1D z'.$c1 CJ1T€;...
                 C-\D-S            _aµ              OJR c.ru1i, Rtt:HrS 1 .PttiL.S 70 Rfflltfi11t;JO



                                                                                     2
                   Case 1:21-cv-00141-CCC-MA Document 1 Filed 01/25/21 Page 3 of 4
 V.       Relief

          (State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
          C?ases or statutes.)

          1.       12£Mfl(lC.:- -rH£       ·Mei,nY\L- $1RaS'$ Cfl;:tJ~fu1J           Jlcit       T~\£ ...   PR?rlz(J:C
                                       .                        ~




                   rl:fz:     c.\\ f')~ r;=:f2.DN\z J3\s.-\tJl1.t tv 0-- g::0       Cc,lJ l l'.1 ... l:-}    A- h\ tO
                                '                                                            (


                   SP&2itQ,rJe-            emu~ 2osr Tit? . ~~frSorJ~


         2.
                                       •
                   ~ J\Ef?KrnO('J



                                                                                '           '
         3.        ~v=o£ce-d co.s A,,1-,c.v                          O~Lr/6z&A:f%- <'Dr-SfAnf\{u
                                                                    i5o                          A-:Tta.&,
                                                  \


                   o~       f\(L1~.h)-r f\L-      ~            3R r:µD ,5o tr, h c.(Ly




Signed this _'(
              _ _ _ day of                 Ll~u Mff.




I declare under penalty of perjury that the foregoing is true and correct


             7 , o1/
          J, _
(Date)                                          (Signature of Plaintiff)


                                                           3
                 Case 1:21-cv-00141-CCC-MA Document 1 Filed 01/25/21 Page 4 of 4
                                                                                                      ---------
                                                                                                                  ..
                                                                                                                                        .

                                                                         ::..:=:======== -'---=:.==...:..=::..::.:.:..:...::.·--- . ------- .
           K,      .gl(l1ll11/11(,ld/jlf11f/l'IJ'lllfl11l11f"I"'.-·
                                                                                                                                                ~                            ....           ~   ...... .... ·


                                                                                                                                                - .;     ~    :
    Name                                                                      ! .~.               S00.:·1 58t:=8$EZ8':H
                 ::Z.e> -0 0                                           V - ==-:--
    Booking#
    Centre County Correctional Facility
    700 Rishel Hill Road
                                                             .

                                                          RETU1,11""1~'5::H'IC C
                                                                                       - .                      L__t_
    Bellefonte, PA 16823-8440 ·                           AD TIONAL POSTAGE                                            .                                                     * ...,.,,                    ~*
                      RECEIVED                                                                                                                     ~: ·:·= ::.=:
                                                                                                                                                FORE~ER/i USA


                                                                                                                                                                             * i,
                                                                                                                                                                                                     Cl


                                                                                                                                                                                            s A ., f O ll E \ E   Q ..-
                           HARRISBURG, PA
                             JAN 2 5 2021                                                                                                                   ·'---~.- ·  ,.     .. ...   _




                 PER _ _ _ _ _ _ __
                                  DEPUTY CLERI<
                                                                   Rmtt-&1 .J-rJ~ iJ4Nf.·~ /cJ~
                                                                   IYl ~ 1)4,u_'c:[ { ;J/1-
                                                                      ,;22P                   w~ cft-.
                                                                   d/4NLM-~/ IJfl                                           /'71 t? /
                                                  :.- :. ,-,:..---:: ·-:.-:-- ,.••-..-.- "              ··\ .• ,;\ ... ;,•.:.: ..•... :,·,·,.-,·,: ... :·,:•,.-1..-\-\. .-\:·,:\·\:·11.•.ri·\                               .
                                                  .)_ { .;.,..;.;...±·"' :' .:..:..: :_.:_::_:~         it\"u uHh ,\s\i 1 i"' 1 i i \\iii'\ I II \i \ j \jl\Jm
                                                                                                                                                                                                                          .ct
                                                                                                                                                                                                                          .,
                     ·,      t:                                                                                                               ..
                                                                                                                                            _.,._




•
